                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Diana Nadeau, individually and on            )
behalf of the next-of-kin of John Nadeau,    )
                                             )
                Plaintiff,                   )       ORDER
                                             )
        v.                                   )
                                             )
David Shipman, in his individual and         )
official capacities as Morton County         )
Sheriff, Deborah Addy, in her individual     )
capacity, Boyd Addy in his individual        )
capacity, Tina George, in her individual     )
capacity, John Does 1-2, in their individual )
 capacities as Morton County Correctional )          Case No. 1:17-cv-074
Center medical staff, and Morton County, )
                                             )
                Defendants.                  )


       The court shall conduct a status conference with the parties by telephone on December 4,

2019, at 3:00 p.m. To participate in the conference call, the parties should call (877) 810-9415 and

enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 18th day of November, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
